Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 21, 23, and 24 of application 16/572,242 are rejected over claims 1, 6, and 8-10 found in copending parent application 14/005,877 (now U.S. patent 10,446,269) in view of  Borochenko et al, U.S. 2013/0204227 (hereinafter, “227”).. Emboldened claims refer to the present application while the non-emboldened claims refer to the copending patent. 
16.  An apparatus, comprising:
a detector unit comprising a sensor configured to detect an actuation action performed by the detector unit to an actuation button of a medical device, the actuation button configured to cause the medical device to eject at least a portion of a medicament contained in the medical device, wherein the sensor is configured to detect the actuation action based on a detection of a force and/or a touch applied to the detector unit as part of the actuation action; 
an electric unit connected to the sensor and configured to store and/or provide information related to the detected actuation action; and
a dose determination unit configured to optically sense a rotational movement of a component of the medical device for determining a dose of medicament	.
21. The apparatus according to claim 16, wherein the sensor is one of an electric switch, a piezoelectric sensor, an optical sensor, a pressure sensor and a touch sensor.
23.  The apparatus according to claim 16, wherein the information related to the detected actuation action is a representation of a time duration that has passed since the actuation action was detected, or an indication that a pre-defined time duration has passed since the actuation action was detected.
24.   The apparatus according to claim 16, wherein the electric unit comprises a provision unit configured to provide information on the information related to the detected actuation action optically, acoustically, haptically, by vibration, or by transmission to an electronic device that is different from the medical device.
34. A method, comprising: detecting, by a sensor, an actuation action performed by a detector unit of an apparatus, the detector unit comprising the sensor, the actuation action being performed to an actuation button of a medical device to cause the medical device to eject at least a portion of a medicament contained in the medical device, wherein the sensor detects the actuation action based on a detection of a force and/or a touch applied to the detector unit as part of the actuation unit, storing and/or providing information related to the detected actuation action, and determining, by a dose determination unit of the apparatus, a dose of the medicament selected before the actuation action is applied.
1. An apparatus, comprising: a housing comprising an attachment unit for releasably attaching said apparatus to an actuation button of a medical device, wherein said apparatus is predisposed to attach directly atop said actuation button of said medical device such that said actuation button is inaccessible by a user, a detector disposed within the housing, the detector configured to detect an actuation action applied via said housing to said actuation button of said medical device to cause said medical device to eject at least a portion of a medicament comprised in said medical device, wherein said detector is configured to detect said actuation action based on a detection of a force and/or a touch applied to said housing as part of said actuation action, and an electric unit connected to said detector and configured to store information, in a memory, related to said detected actuation action, wherein said electric 
6. The apparatus according to claim 1, wherein said detector is one of an electric switch, a piezoelectric sensor, an optical sensor, a pressure sensor and a touch sensor.
8. The apparatus according to claim 1, wherein said information related to said detected actuation action is a representation of a time instant at which said actuation action is detected, or a representation of a time duration that has passed since said actuation action was detected, or an information that a pre-defined time duration since said actuation action was detected has already passed or not. 
 9. The apparatus according to claim 1, wherein said electric unit comprises a provision unit configured to provide information on said information related to said detected actuation action optically via a display or via one or more light sources, acoustically via speech generation or via sounds, haptically, by vibration, or by transmission via wired or wireless connections to an electronic device that is different from said medical device. 
10. The apparatus according to claim 1, wherein said electric unit is further configured to store and/or provide information related to a determined dose and/or to store and/or provide said information related to said detected actuation action in dependence on said determined dose. 
Claims 16 and 21 are rejected being obvious over claim 1 in view of 227 and Packman. Claim 16 includes the claimed limitations “a dose determination unit configured to optically sense a rotational movement of a component of the medical device for determining a dose of medicament.”
Claim 1 similarly discloses all claim limitations except for the claimed limitations disclosed above. However, 227, [0214] discloses a protocol can be a non-acute care protocol wherein the care management of a patient is recorded and verified for proper drug, dose, [and] time of administration. Furthermore, [0239] discloses the identification of the patient receiving the medication as well as the dose administered and the dose amount. 227 doesn’t specifically disclose a “dose determination unit to determine a dose of the medicament selected before the actuation is applied.  Additionally, the claimed “optically sensed a rotation movement of a component of the medical device for determining a dose of medicament” is disclosed under Packman, col 4, lines 50-62, col 5, lines 36-55, and figures 1-3, and 6 which includes a syringe equipped to determine dosage dispensed using an optical-sensing displacement embodiment.
Thus, it would have been obvious at the time the claimed invention was filed to further include into claim 1 the cited dose determination unit 227, and the rotation movement detection, as disclosed in Packman, to employ a protocol which insures proper dosage and a proper drug is administered to a patient which includes a rotational detection feature to determine dosage dispensing. One of ordinary skill in the art would have modified claim 1’s medication dispensing unit to include a medication dispensing unit meeting the protocol described. 227 and Packman discloses a known protocol and dispensing feature meeting the intent of the claim limitations. One of ordinary skill in the 
The claim limitations of claims 16 and 21 are sufficiently close in scope and breadth to claim 1 where the same invention is being claimed in two different applications. 
Claim 23 is rejected being obvious over claim 8. Even though the claims are not identical, the claim limitations of claims 23 are sufficiently close in scope and breadth to claim 8 where the same invention is being claimed in two different applications.
Claim 24 is rejected being obvious over claim 9. Even though the claims are not identical, the claim limitations of claims 24 are sufficiently close in scope and breadth to claim 9 where the same invention is being claimed in two different applications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.

3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19, 21, 22, 26, 27, 34, and 35 are rejected under 35 U.S.C. 103 as being obvious over Borochenko et al, U.S. 2013/0204227 (hereinafter, “227”) in view of  Packman, U.S. 6,585,698. 
	On claim 16, 227 cites (except as indicated): 
An apparatus, comprising: a detector unit comprising a sensor configured to detect an actuation action performed by the detector unit ([0206] sensor 60 detecting fluid flow) to an actuation button of a medical device (figure 11B and [0208] user increase force F by pressing on the plunger rod), the actuation button configured to cause the medical device to eject at least a portion of a medicament contained in the medical device (medication injected into patient from 14, figure 11B), wherein the sensor is configured to detect the actuation action based on a detection of a force and/or a touch applied to the detector unit as part of the actuation action (see above); 
an electric unit connected to the sensor and configured to store and/or provide information related to the detected actuation action; and a dose determination unit configured to determine a dose of the medicament ([0208] figure 11B, The volume calculated confirms that the medication has been delivered. If the pressure is only maintained from t2 to t3 then an incomplete volume has been delivered. Various time points t3, t4, t5 and t6 are indicative of 25%, 50%, 75% or 100% volume delivered respectively. The volume calculation can be displayed to the user providing feedback on 
Regarding the excepted: “and a dose determination unit configured to optically sense a rotational movement of a component of the medical device for determining a dose of the medicament,” in 227,  [0214] discloses a protocol can be a non-acute care protocol wherein the care management of a patient is recorded and verified for proper drug, dose, [and] time of administration. Furthermore, [0239] discloses the identification of the patient receiving the medication as well as the dose administered and the dose amount. 227 doesn’t specifically disclose the excepted claim limitations.
In the same art of syringes, Packman, col 4, lines 50-62, col 5, lines 36-55, and figures 1-3, and 6 discloses a syringe equipped to determine dosage dispensed using an optical-sensing displacement embodiment. 
It would have been obvious at the time the claimed invention was filed to modify the syringe disclosed in 227 using the optical displacement syringe mechanism disclosed in Packman such that the claimed invention is realized. 
One of ordinary skill in the art would have substituted Packman’s embodiment into 227 and the results of the substitution would have predicted the claimed invention. 
On claim 17, 227 cites: The apparatus according to claim 16, wherein the force is detected by the sensor in response to a movement and/or a deformation of at least a part of the detector unit caused by the force. [0203] fluid flow sensor. 
On claim 18, 227 cites except: The apparatus according to claim 16, further comprising an attachment unit for fixedly or releasably attaching the apparatus to the medical device. 
227, [0208] figure 11B, discloses a syringe-type embodiment in which the syringe includes components found the claimed elements of claim 1. 227 doesn’t disclose an “attachment unit.” 
However, it would have been obvious at the time the claimed invention was filed to include into 227, an “attachment unit.”
Unless the claimed “attachment unit” provides something new or unexpected, and the reference otherwise functionally provides the same functions as the invention, merely making a component separate which is otherwise found in a unified form in the prior art, doesn’t make the separate “attachment unit” patentable. MPEP 2144. 04 V.    “MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS.”  
C.    Making Separable 
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
On claim 19, 227 cites: The apparatus according to claim 18, wherein the attachment unit is adapted to fit on an outer circumference of at least a portion of the medical device. 
See the rejection of claim 19, citing MPEP 2144.04.
On claim 21, 227 cites: The apparatus according to claim 16, wherein the sensor is one of an electric switch, a piezoelectric sensor, an optical sensor, a pressure sensor and a touch sensor.  [0203] FIGS. 11A and 11B depict a medication injection site 3 incorporating fluid flow sensor 60. The fluid flow sensor 60 can be a pressure measurement sensor with differential pressure inlets 62 and 64 that are fluidically connected to first fluid channel 8.
On claim 22, 227 cites:  The apparatus according to claim 16, wherein the information related to the detected actuation action includes information related to an instant of time at which the actuation action is detected. [208] Various time points t3, t4, t5 and t6 are indicative of 25%, 50%, 75% or 100% volume delivered respectively.
On claim 26, 227 cites: The apparatus according to claim 16, wherein the dose determination unit is connected to the electric unit and wherein the electric unit is further configured to store and/or provide information related to the determined dose and/or to store and/or provide information related to the detected actuation action based on the determined dose. See [0227], time stamp of partial dose administration. 
On claim 27, 227 and Packman cites:
The apparatus according to claim 16, wherein the component comprises a dose selector of the medical device is operated. See the rejection of claim 16 citing Packman, col. 4, lines 50-66
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

On claim 34, 227 and Packman cites: A method, comprising:
detecting, by a sensor, an actuation action performed by a detector unit of an apparatus, the detector unit comprising the sensor, the actuation action being performed to an actuation button of a medical device to cause the medical device to  the actuation action based on a detection of a force and/or a touch applied to the detector unit as part of the actuation action, 
storing and/or providing information related to the detected actuation
action. and determining, by a dose determination unit of the apparatus, a dose of the medicament at least in part by optically sensing a rotational movement of a component of the medical device.  See the rejection of claim 16, wherein the limitations of claim 16 are the same or similar to claim 34 and therefore claim 34 is rejected over 227 in view of  Packman for the same reasons as claim 34. 
On claim 35, 227 cites: A non-transitory computer-readable medium, comprising instructions operable to cause a processor to perform the method of claim 34 when the non-transitory computer-readable program is executed on the processor. [0214] software within data collection system 6. 
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being obvious over Borochenko et al, U.S. 2013/0204227 (hereinafter, “227”) in view of  Packman et al., U.S. 6,585,698, and Kosaka, U.S. 2002/0163435. 
On claim 23, 227 cites except as indicated: The apparatus according to claim 16, wherein the information related to the detected actuation action is a representation of a time duration that has passed since the actuation action was detected, or an indication that a pre-defined time duration has passed since the actuation action was detected ([0208] time stamp logged).
a representation of a time duration that has passed since the actuation action was detected.
In the same art of medicine dispensing, Kosaka, [0029] discloses using a clinical chart to indicate a time when certain medicines are to be administered to a patient.  If the medication has been issued, an alarm sounds via a speaker.
It would have been obvious at the time the claimed invention was filed to modify 227 using the features outlined in Kosaka to create an embodiment wherein a prescription time is provided and if that prescription time is passed, the time difference between the scheduled time and actual administration of the medications can be measured. One of ordinary skill in the art would have included such a feature to determine the state of the patient’s health with respect to correct medicinal dispensation. 
On claim 24, 224 and Kosaka cite: The apparatus according to claim 16, wherein the electric unit comprises a provision unit configured to provide information on the information related to the detected actuation action optically, acoustically, haptically, by vibration, or by transmission to an electronic device that is different from the medical device. See the rejection of claim 23 citing Kosaka, [0029], speaker. 
Claims 20 and 28-31 are rejected under 35 U.S.C. 103 as being obvious over Borochenko et al, U.S. 2013/0204227 (hereinafter, “227”) in view of in view of Packman et al., U.S. 6,585,698 and  Kosaka, U.S. 2002/0163435 and Eljerson et al., WO 90/09202. 
Claim 20, 227 cites except: The apparatus according to claim 18, wherein the attachment unit comprises one or more arms, clips or rings configured to engage with or at least partially embrace the medical device. 227, as in the rejection of claim 1, discloses a known syringe-type embodiment. However, the syringe doesn’t disclose using a structure claimed above. 
In the same art of syringes, Ejlerson, figures 3-5 and page 9, lines 25-36 and page 10, lines 6-19, discloses a syringe wherein a jacket 26 comprising, in part, an assembly including drum 25 equipped with external grooves, works against ring of contact 22 (figure 6). The claimed “dose selector” is analogous to drum 25 while claimed “housing of the medical device” is the ring 22 coupled to guide piece 17, which is part of the housing coupled to pen case 9. 
It would have been obvious at the time the claimed invention was filed to modify 227 to further include Ejlerson’s embodiment described above such that the claimed invention is realized. 
Ejlerson is a known alternative syringe and one of ordinary skill in the art would have substituted one syringe for another and the results of the swap would have included an embodiment meeting the claimed invention. 
On claim 28, 227 cites except: The apparatus according to claim 16, wherein the dose determination unit is configured to determine the dose by sensing a movement of a dose selector of the medical device.
227, as previously disclosed in the rejection of claim 16, includes a dose determination unit. However, 227 doesn’t disclose determining movements to determine the dose. 

It would have been obvious at the time the claimed invention was filed to modify the dose determination means disclosed in 227 using the features outlined in Eljerson to create a modified embodiment using a turning movement detector. One of ordinary skill in the art would have substituted the known embodiment of Eljerson into 227 and the results of the modification would have created an embodiment meeting the claimed invention. 
On claim 29, 227 and Packman cites: The apparatus according to claim 28, wherein the dose determination unit is configured to determine the dose by sensing a rotational movement of the dose selector of the medical device. See the rejection of claim 28 which discloses the same claim limitations as claim 29. 
On claim 30, 227 cites except: The apparatus according to claim 29, wherein the rotational movement is a relative rotational movement between the component and a housing of the medical device. 227, as in the rejection of claim 1, discloses a known syringe-type embodiment. However, the syringe doesn’t disclose using a structure claimed above. 
In the same art of syringes, Ejlerson, figures 3-5 and page 9, lines 25-36 and page 10, lines 6-19, discloses a syringe wherein a jacket 26 comprising, in part, an 
It would have been obvious at the time the claimed invention was filed to modify 227 to further include Ejlerson’s embodiment described above such that the claimed invention is realized. 
Ejlerson is a known alternative syringe and one of ordinary skill in the art would have substituted one syringe for another and the results of the swap would have included an embodiment meeting the claimed invention. 
On claim 31, 227 and Ejlerson cites: The apparatus according to claim 29, wherein the rotational movement is a relative rotational movement between the component and a dose dial sleeve of the medical device. See the rejection of claim 30. The cited ring 22 is analogous to the claimed “dose dial sleeve,” while the cited “dose selector” is the cited drum 25.  
Claim 33 is rejected under 35 U.S.C. 103 as being obvious over Borochenko et al, U.S. 2013/0204227 (hereinafter, “227”) in view of Packman et al., U.S. 6,585,698 and  Blasberg et al., EP 2,060,284. 
On claim 33, 227 cites except: The apparatus according to claim 16, wherein the electric unit is further configured to provide information allowing to identify, locate or find the medical device.

In the same art of medication administration, Blasberg, [0080 and 20], discloses an embodiment of an external data processing unit equipped with memory and data interface. The interface includes a wireless interface, to include Bluetooth. The memory includes a serial number for the electronics module 3 to enable the unique identification of the module. Furthermore, [0028-29] discloses the electronics module, while included the unique ID, including unique drug data ID codes.
It would have been obvious at the time the claimed invention was filed to further include into 227 the identification features of Blasberg such that the claimed invention is realized. Blasberg disclosed using Bluetooth features to allow a data interface device using Bluetooth to identify its cooperating with the cited electronics module. 
One of ordinary skill in the art would have substituted one syringe system for another known type and the results of the swap would have included an embodiment meeting the claimed invention.
Response to Arguments
The applicant’s arguments with respect to the rejection of claims 16 and 34 has been carefully reviewed. The claimed “and a dose determination unit configured to optically sense a rotational movement of a component of the medical device for determining a dose of the medicament” was not previously examined, requiring a new search and consideration. Thus the applicant’s arguments are moot. 
Allowable Subject Matter
Claim 27 is objected to but otherwise allowable. See the previous Office Action for Reasons for Allowance.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683